DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 20 July, 2022 has been entered.
Disposition of claims:
	Claims 1 and 10 have been amended.
	Claims 1-20 are pending.
The amendments to claims 1  and 10 have overcome the rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Begley et al. (US 2009/0108736 A1) (hereafter “Begley”) in view of Watanabe et al. (US 2002/0015859 A1) (hereafter “Watanabe”) and as evidenced by Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”) set forth in the last Office action as well as the rejections of claims 10-18 under 35 U.S.C. 103 as being unpatentable over Begley et al. (US 2009/0108736 A1) (hereafter “Begley”) in view of Watanabe et al. (US 2002/0015859 A1) (hereafter “Watanabe”), and further in view of Park et al. (US 2003/0042848 A1) (hereafter “Park”) and as evidenced by Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1  and 10 have overcome the rejection of claims 1-5, 9-14, and 18-19 under 35 U.S.C. 103 as being unpatentable over Tyan ‘232 (US 2005/0037232 A1) (hereafter “Tyan ‘232”) in view of Begley et al.  (US 2009/0108736 A1) (hereafter “Begley”), Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”), and Watanabe et al. (US 2002/0015859 A1) (hereafter “Watanabe”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1  and 10 have overcome the rejection of claims 1-5, 9-14, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0033306 A1) (hereafter “Song”) in view of Begley et al.  (US 2009/0108736 A1) (hereafter “Begley”) and as evidenced by Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Begley et al. (US 2009/0108736 A1) (hereafter “Begley”) in view of Watanabe et al. (US 2002/0015859 A1) (hereafter “Watanabe”) and as evidenced by Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”) set forth in the last Office action as well as the rejections of claims 10-18 under 35 U.S.C. 103 as being unpatentable over Begley et al. (US 2009/0108736 A1) (hereafter “Begley”) in view of Watanabe et al. (US 2002/0015859 A1) (hereafter “Watanabe”), and further in view of Park et al. (US 2003/0042848 A1) (hereafter “Park”) and as evidenced by Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claims 1-5, 9-14, and 18-19 under 35 U.S.C. 103 as being unpatentable over Tyan ‘232 (US 2005/0037232 A1) (hereafter “Tyan ‘232”) in view of Begley et al.  (US 2009/0108736 A1) (hereafter “Begley”), Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”), and Watanabe et al. (US 2002/0015859 A1) (hereafter “Watanabe”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claims 1-5, 9-14, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0033306 A1) (hereafter “Song”) in view of Begley et al.  (US 2009/0108736 A1) (hereafter “Begley”) and as evidenced by Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuma et al. (US 2010/0301318 A1) (hereafter “Kuma”) and as evidenced by Wakimoto et al. (US 2002/0149010 A1).
Regarding claims 1-2, 7, and 9: Kuma discloses an organic light-emitting diode comprising a first electrode, a second electrode disposed opposite to the first electrode, and an organic layer interposed between the first electrode and the second electrode {paragraphs [0275]-[0276] and [0234]: Example 11}.
The organic light-emitting diode comprises a hole transport region (comprising compounds HI1 in a hole injection layer and compound HT3 in a hole transport layer), a light-emitting layer (comprising compounds BH2 and BD3), a first electron transport layer (comprising a 499compound TB2), a second electron transport layer (comprising a compound ET4), and an electron injection layer (comprising LiF) {paragraphs [0275]-[0276] and [0234]: Example 11; layers of HI2/HT3/BH2:BD3/TB2/ET4/LiF where HI2, HT3, BH2:BD3, TB2, ET4, and LiF are compounds having the structures described on pp. 18-23.}.
The first electron transport layer comprising compound TB2 of Kuma can be equated with the instant electron transport layer.
The second electron transport layer comprising compound ET4 of Kuma (shown below) can be equated with the instant diffusion barrier layer.

    PNG
    media_image1.png
    508
    834
    media_image1.png
    Greyscale

The electron injection layer can be equated with the instant electron injection layer.
The layer being equated with the instant diffusion barrier layer is disposed between the electron transport layer and the electron injection layer.
The layer being equated with the instant diffusion barrier layer has a thickness of 20nm, and the cathode has a thickness of 80nm {paragraphs [0275]-[0276] and [0234]}. The thickness ratio between the diffusion barrier layer and the second electrode is 1:5. 
The electron affinity of the compound ET4 of Kuma shown above is 2.7eV {p. 22}.
Wakimoto et al. provides evidence that the value of the electron affinity is the same as the absolute value of the LUMO energy level {paragraph [0021]}.
Therefore, the LUMO energy level of compound ET4 of Kuma shown above is 2.7eV.

Regarding claims 3-4: Kuma discloses all of the features with respect to claim 1, as outlined above.
None of claims 1 or 3-4 require the presence of the lithium complex. Therefore, the claim limitations are met in the case that the lithium complex is not present.

Regarding claim 5: Kuma discloses all of the features with respect to claim 1, as outlined above.
None of claims 1 or 5 require the presence of the phosphine oxide based compound. Therefore, the claim limitations are met in the case that the phosphine oxide based compound is not present.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 2010/0301318 A1) (hereafter “Kuma”) in view of Lee et al. (US 2011/0084259 A1) (hereafter “Lee”).
Regarding claim 6: Kuma discloses all of the features with respect to claim 1, as outlined above.
Kuma does not disclose a device comprising compound ETF of Kuma shown above in a layer that can be equated with the instant diffusion barrier layer and also having a second electrode comprising a silver containing material.
In the case of the device of Kuma, the second electrode is the cathode, because it is adjacent to the electron injection layer.
As outlined above, the device of Kuma described above comprises a second electrode composed of Al. 
However, Kuma additionally teaches that the devices of Kuma can have a second electrode composed of Mg-Ag {paragraph [0200]}.
Additionally, Lee teaches that Mg-Ag is a known alternative to Al as a cathode material {paragraph [0079]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the second electrode of the device of Kuma by substituting Mg-Ag in place of Al as the material of the second electrode, based on the teaching of Kuma and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Mg-Ag would have been a choice from a finite number of identified, predictable solutions (the cathode materials exemplified by Kuma and Lee), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 8: Kuma as modified by Lee teaches all of the features with respect to claim 6, as outlined above.
Kuma as modified by Lee teaches the claimed invention above but fails to teach that a maximum diffusion depth of an Ag+ ion, originating from the second electrode, in the organic layer is 20 nm or less. It is reasonable to presume that the maximum diffusion depth of an Ag+ ion, originating from the second electrode, in the organic layer being 20 nm or less is inherent to Kuma as modified by Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [00176]-[00177] as well as Fig. 12 describe a diffusion barrier layer consisting of Bphen and a second electrode consisting of an Ag:Mg alloy (as also described by Kuma as modified by Lee above). Paragraph [00177] and Fig. 12 describe that the penetration depth (i.e. the maximum diffusion depth) of cathode materials (which would include Ag+ ions given the composition of the second electrode of the test) is very small and is smaller than the penetration depth of cathode materials in a similar structure in which LiQ is the material of the diffusion barrier layer. In the case of LiQ as the material of the diffusion barrier layer, the penetration depth was measured at 20 nm {Fig. 11 of the instant specification}. Thus, a diffusion barrier layer comprising Bphen would have a penetration depth of cathode materials that is less than 20 nm. The compound ET4 of Kuma is similar to Bphen in that both compounds are phenanthroline derivatives and have the structure of the instant Formula 1. Therefore, compound ET4 of Kuma would also have a penetration depth of cathode materials that is less than 20 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kuma as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 10-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 2010/0301318 A1) (hereafter “Kuma”) in view of Park et al. (US 2003/0042848 A1) (hereafter “Park”).
Regarding claims 10-11: Kuma discloses all of the features with respect to claim 1, as outlined above.
Claim 10 differs from claim 1 in that claim 10 requires an organic display device comprising a substrate, and a plurality of red organic light-emitting diodes, green light-emitting diodes, and blue light-emitting diodes; each of which comprises an organic light-emitting diode as in the instant claim 1.
Kuma does not teach an organic display device comprising a substrate, and a plurality of red organic light-emitting diodes, green light-emitting diodes, and blue light-emitting diodes; each of which comprises an organic light-emitting diode as in the instant claim 1.
Park teaches an organic electroluminescent display device comprising a first sub-pixel area, a second sub-pixel area, and a third sub-pixel area, as shown below {Fig. 4 as described in paragraphs [0034]-[0037]}.

    PNG
    media_image2.png
    625
    1359
    media_image2.png
    Greyscale

Where the regions labeled as “Rp”, “Gp”, and “Bp” in the organic electroluminescent display device of Park, as shown above, are being equated with the instant red light-emitting diode, green light-emitting diode, and blue light-emitting diode, respectively.
Each sub-pixel region comprises a substrate (element 100), a first electrodes (element 112), an organic layer (element 120), and a second electrode (element 124). 
Park teaches that for a display device, a plurality of pixel regions are deposited on a large area substrate {paragraph [0007]}, and that the disclosure teaches providing a full color organic electroluminescent display {paragraphs [0012]-[0016]}.
Park teaches that the display devices of Park have low power consumption {paragraphs [0015]-[0016]}.
At the time the invention was effectively filed it would have been obvious to have further modified the organic light-emitting diode of Kuma to be used to produce a full color display device using the sub-pixel region structure of Park, based on the teaching of Park. The modification would have been a combination of prior art elements (the organic layer structure of Kuma and the pixel region structure of Park) according to known methods (the production of the organic stack of Begley and the production of the display device of Park) to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to produce a full color organic electroluminescent display device that has low power consumption as taught by Park.
The resultant device would comprise three pixel regions (which are being equated with the instant light-emitting diodes) comprising the layer stack of Kuma described above, each layer stack having a light-emitting layer emitting red, green, or blue.

Regarding claims 12-13: Kuma as modified by Park teaches all of the features with respect to claim 10, as outlined above.
None of claims 1, 10, or 12-13 require the presence of the lithium complex. Therefore, the claim limitations are met in the case that the lithium complex is not present.

Regarding claim 14: Kuma as modified by Park teaches all of the features with respect to claim 10, as outlined above.
None of claims 1, 10, or 14 require the presence of the phosphine oxide based compound. Therefore, the claim limitations are met in the case that the phosphine oxide based compound is not present.

Regarding claim 16: Kuma as modified by Park teaches all of the features with respect to claim 10, as outlined above.
Kuma further discloses that the thickness ratio between the layer being equated with the instant diffusion barrier layer and the second electrode is 1:5, as described above.

Regarding claim 18: Kuma as modified by Park teaches all of the features with respect to claim 10, as outlined above.
As outlined above, the layer being equated with the instant diffusion barrier layer consists of Kuma’s Compound ET4.
As outlined above, Kuma’s Compound ET4 has a LUMO energy level of 2.7 eV.

Claim(s) 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 2010/0301318 A1) (hereafter “Kuma”) in view of Park et al. (US 2003/0042848 A1) (hereafter “Park”) as applied to claim 10 above, and further in view of Lee et al. (US 2011/0084259 A1) (hereafter “Lee”).
Regarding claim 15: Kuma as modified by Park discloses all of the features with respect to claim 10, as outlined above.
Kuma does not teach a device comprising compound ET4 of Kuma shown above in a layer that can be equated with the instant diffusion barrier layer and also having a second electrode comprising a silver containing material.
In the case of the device of Kuma, the second electrode is the cathode, because it is adjacent to the electron injection layer.
As outlined above, the device of Kuma described above comprises a second electrode composed of Al. 
However, Kuma additionally teaches that the devices of Kuma can have a second electrode composed of Mg-Ag {paragraph [0200]}.
Additionally, Lee teaches that Mg-Ag is a known alternative to Al as a cathode material {paragraph [0079]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the second electrode of the device of Kuma as modified by Park by substituting Mg-Ag in place of Al as the material of the second electrode, based on the teaching of Kuma and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Mg-Ag would have been a choice from a finite number of identified, predictable solutions (the cathode materials exemplified by Kuma and Lee), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 17: Kuma as modified by Park and Lee teaches all of the features with respect to claim 6, as outlined above.
Kuma as modified by Park and Lee teaches the claimed invention above but fails to teach that a maximum diffusion depth of an Ag+ ion, originating from the second electrode, in the organic layer is 20 nm or less. It is reasonable to presume that the maximum diffusion depth of an Ag+ ion, originating from the second electrode, in the organic layer being 20 nm or less is inherent to Kuma as modified by Park and Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [00176]-[00177] as well as Fig. 12 describe a diffusion barrier layer consisting of Bphen and a second electrode consisting of an Ag:Mg alloy (as also described by Kuma as modified by Park and Lee above). Paragraph [00177] and Fig. 12 describe that the penetration depth (i.e. the maximum diffusion depth) of cathode materials (which would include Ag+ ions given the composition of the second electrode of the test) is very small and is smaller than the penetration depth of cathode materials in a similar structure in which LiQ is the material of the diffusion barrier layer. In the case of LiQ as the material of the diffusion barrier layer, the penetration depth was measured at 20 nm {Fig. 11 of the instant specification}. Thus, a diffusion barrier layer comprising Bphen would have a penetration depth of cathode materials that is less than 20 nm. The compound ET4 of Kuma is similar to Bphen in that both compounds are phenanthroline derivatives and have the structure of the instant Formula 1. Therefore, compound ET4 of Kuma would also have a penetration depth of cathode materials that is less than 20 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kuma as modified by Park and Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-5, 9-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tyan ‘232 (US 2005/0037232 A1) (hereafter “Tyan ‘232”) in view of Kuma et al. (US 2010/0301318 A1) (hereafter “Kuma”), Kondakov et al. (US 2007/0252522 A1) (hereafter “Kondakov”), and Watanabe et al. (US 2002/0015859 A1) (hereafter “Watanabe”) and as evidenced by Wakimoto et al. (US 2002/0149010 A1) (hereafter “Wakimoto”).
Regarding claims 1-2, 10-11, and 19: Tyan ‘232 discloses an organic display device comprising a substrate and a plurality of red organic light-emitting diodes, green organic light-emitting diodes, and blue organic light-emitting diodes disposed on the substrate {Fig. 5 as described in paragraphs [0157]-[0164]}.
Each of the plurality of red organic light-emitting diodes, green organic light-emitting diodes, and blue light-emitting diodes comprises a first electrode disposed on the substrate, a second electrode disposed opposite to the first electrode, and an organic layer interposed between the first electrode and the second electrode {Figs. 6A to 6C as described in paragraphs [0158]-[0159]}.
The organic layer comprises a hole transport region, a light-emitting layer, an electron transport layer, and an electron injection layer {Figs. 6A to 6A as described in paragraphs [0158]-[0159]}.
Tyan ‘232 does not teach that the electron transport layer comprises a compound having the structure of the instant Formula 1.
Kuma teaches that compound ET4 of Kuma, shown below, is a material that is known to be useful as the material of the electron injection layer of an organic light-emitting diode {pp. 21-22: electron transport materials of Kuma; paragraphs [0275]-[0276], [0300], and [0234]: Example 11 uses compound ET4 as an electron transport material.}.

    PNG
    media_image1.png
    508
    834
    media_image1.png
    Greyscale

Therefore, at the time the invention was effectively filed, compound ET4 of Kuma was a known electron transport layer material.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the display device taught by Tyan ‘232 by using compound ET4 as the material of the electron transport layer, based on the teaching of Kuma. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of compound ET4 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tyan ‘232 as modified by Kuma does not exemplify a device similar to the device described above except for having a hole blocking layer between the light emitting layer and the electron transport layer.
However, Tyan ‘232 teaches that a hole blocking layer can be between the light emitting layer and the electron transport layer {paragraph [0119]}.
Kondakov teaches that at a hole blocking layer can be placed between an electron transporting layer of Kondakov and a light emitting layer of an organic light emitting device {paragraph [0166]}. Kondakov teaches that using a hole blocking layer can improve efficiency {paragraphs [0166]}.
Watanabe teaches a hole blocking layer between a light emitting layer and an electron transporting layer in an organic light emitting device {abstract, paragraphs [0012]-[0013], [0024]-[0030], and [0053]}.
Watanabe teaches that the inclusion of the hole blocking layer allows for producing devices with long lifetimes {paragraph [0053]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Tyan ‘232 by producing the device to have a hole blocking layer between the light emitting layer and the electron transport layer of the device of Tyan ‘232 as modified by Kuma described above, based on the teaching of Tyan ‘232, Kondakov, and Watanabe. The motivation for doing so would have been to provide a device with higher efficiency and long lifetime, as taught by Kondakov and Watanabe.
Tyan ‘232 as modified by Kuma, Kondakov, and Watanabe does not teach that the organic layer of the red organic light-emitting diode has a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode has a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode has a thickness in a range of 60 to 70 nm. 
Tyan ‘232 as modified by Kuma, Kondakov, and Watanabe teaches the claimed invention except for that the organic layer of the red organic light-emitting diode has a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode has a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode has a thickness in a range of 60 to 70 nm. 
It should be noted that the organic layer of the red organic light-emitting diode having a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode having a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode having a thickness in a range of 60 to 70 nm are result effective variables. 
Tyan ‘232 teaches that each of the organic layers of each of the red, green, and blue organic light-emitting diodes comprises a resonance microcavity {paragraph [0161]}. Tyan ‘232 teaches that the thickness of each of the organic layers of each of the red, green, and blue organic light-emitting diodes is selected to provide a resonance condition in each of the microcavities of the organic light-emitting diodes {paragraphs [0160]-[0163]}. Tyan ‘232 teaches that the thickness of the organic layer of the red light-emitting diode can be thicker than the organic layer of the green light-emitting diode as well as that the organic layer of the green organic light-emitting diode can be thicker than the organic layer of the blue organic light-emitting diode {paragraph [0161]}. Tyan ‘232 teaches that the emitting efficiency and chromaticity of the subpixels of the organic light emitting device can be improved through the use of a resonance microcavity {paragraphs [0021]-[0022] and [0032]}. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the organic layer of the red organic light-emitting diode having a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode having a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode having a thickness in a range of 60 to 70 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the thicknesses of each of the organic layers of each of the organic light-emitting diodes in order to provide a resonance condition in the microcavities of the organic light-emitting diodes. The emitting efficiency and chromaticity of the subpixels of the organic light emitting device can be improved through the use of a resonance microcavity.
As described in paragraphs [00136]-[00137] of the instant specification, the claimed layer thickness corresponds to a first resonance of each of red, green, and blue lights.
The resultant device would comprise between the light-emitting layer and the cathode—in this order moving from the light emitting layer to the cathode—a hole blocking layer, a layer referred to by Tyan ‘232 as an electron transport layer, and a layer referred to by Tyan ‘232 as an electron injection layer. 
The hole blocking layer is being equated the instant electron transport layer. The hole blocking layer must necessarily transport electrons and can therefore be equated with an electron transport layer. The layer referred by Tyan ‘232 as an electron transport layer is being equated with the instant diffusion barrier layer. As described above, this layer comprises compound ET4 of Kuma, which is a compound having the structure of the instant Formula 1. The layer referred to by Tyan ‘232 as an electron injection layer is being equated with the instant electron injection layer.

Regarding claims 3-4 and 12-13: Tyan ‘232 as modified by Kuma, Kondakov, and Watanabe teaches all of the features with respect to claims 1 and 10, as outlined above.
None of claims 1, 3-4, 10, or 12-13 require the presence of the lithium complex. Therefore, the claim limitations are met in the case that the lithium complex is not present.

Regarding claims 5 and 14: Tyan ‘232 as modified by Kuma, Kondakov, and Watanabe teaches all of the features with respect to claims 1 and 10, as outlined above.
None of claims 1, 5, 10, or 14 require the presence of the phosphine oxide based compound. Therefore, the claim limitations are met in the case that the phosphine oxide based compound is not present.

Regarding claims 9 and 18: Tyan ‘232 as modified by Kuma, Kondakov, and Watanabe teaches all of the features with respect to claims 1 and 10, as outlined above.
As outlined above, the layer being equated with the instant diffusion barrier layer consists of compound ET4 of Kuma.
The electron affinity of the compound ET4 of Kuma shown above is 2.7eV {p. 22}.
Wakimoto et al. provides evidence that the value of the electron affinity is the same as the absolute value of the LUMO energy level {paragraph [0021]}.
Therefore, the LUMO energy level of compound ET4 of Kuma shown above is 2.7eV.

Claims 1-5, 9-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0033306 A1) (hereafter “Song”) in view of Kuma et al. (US 2010/0301318 A1) (hereafter “Kuma”) and as evidenced by Wakimoto et al. (US 2002/0149010 A1) (hereafter “Wakimoto”).
Regarding claims 1-2, 10-11, and 20: Song discloses an organic display device comprising a substrate and a plurality of red organic light-emitting diodes, green organic light-emitting diodes, and blue organic light-emitting diodes disposed on the substrate {Figs. 3 and 4A as described in paragraphs [0070]-[0073]}
Song does not describe a specific display device comprising a specific pixel structure.
However, Song teaches that each pixel can comprise a substrate and a plurality of red organic light-emitting diodes, green organic light-emitting diodes, and blue organic light-emitting diodes disposed on the substrate  {Fig. 5 as described in paragraphs [0076]-[0077] and [0090]-[0109]}.
Each of the plurality of red organic light-emitting diodes, green organic light-emitting diodes, and blue light-emitting diodes comprises a first electrode disposed on the substrate, a second electrode disposed opposite to the first electrode, and an organic layer interposed between the first electrode and the second electrode {paragraphs [0090]-[0109]}.
The organic layer comprises a hole transport region, a light-emitting layer, a hole blocking layer, an electron transport layer, and an electron injection layer {paragraphs [0094]-[0105] as well as paragraph [0128]}. Specifically, Song teaches that the electron control layer of Song can consist of a hole blocking layer/electron transport layer/electron injection layer stack {paragraph [0128]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the generalized display device of Song by using the pixel structure described above, including the electron control layer of Song that can consist of a hole blocking layer/electron transport layer/electron injection layer stack, based on the teaching of Song. The modification would have been a combination or prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum device structures to be used to make an organic light-emitting device.
Song does not teach that the electron transport layer comprises a compound having the structure of the instant Formula 1.
Kuma teaches that compound ET4 of Kuma, shown below, is a material that is known to be useful as the material of the electron injection layer of an organic light-emitting diode {pp. 21-22: electron transport materials of Kuma; paragraphs [0275]-[0276], [0300], and [0234]: Example 11 uses compound ET4 as an electron transport material.}.

    PNG
    media_image1.png
    508
    834
    media_image1.png
    Greyscale


Therefore, at the time the invention was effectively filed, compound ET4 of Kuma was a known electron transport layer material.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the display device taught by Song by using compound ET4 of Kuma as the material of the electron transport layer, based on the teaching of Kuma. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of compound ET4 of Kuma would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Song as modified by Kuma does not teach that the organic layer of the red organic light-emitting diode has a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode has a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode has a thickness in a range of 60 to 70 nm. 
Song as modified by Kuma teaches the claimed invention except for that the organic layer of the red organic light-emitting diode has a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode has a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode has a thickness in a range of 60 to 70 nm. 
It should be noted that the organic layer of the red organic light-emitting diode having a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode having a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode having a thickness in a range of 60 to 70 nm are result effective variables. 
Song teaches that each of the organic layers of each of the red, green, and blue organic light-emitting diodes is a resonant structure {paragraph [0078]}. Song teaches that the thickness of each of the organic layers of each of the red, green, and blue organic light-emitting diodes is selected to provide a resonance condition in each of the microcavities of the organic light-emitting diodes {paragraphs [0078]}. Song teaches that the red and green light-emitting diodes emit light with a nth order resonance and that the blue light-emitting diode emits light with an mth order resonance (where m is larger than n) {paragraph [0078}. Song teaches that this arrangement allows for higher efficiency in the red and green light-emitting diodes while allowing for lower failure rates for the blue light-emitting diode {paragraphs [0087]-[0088]}.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the organic layer of the red organic light-emitting diode having a thickness in a range of 100 to 120 nm; the organic layer of the green organic light-emitting diode having a thickness in a range of 80 to 100 nm, and the organic layer of the blue organic light-emitting diode having a thickness in a range of 60 to 70 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the thicknesses of each of the organic layers of each of the organic light-emitting diodes in order to provide the resonance described above in the organic light-emitting diodes. The emitting efficiency and failure rate of the subpixels of the organic light emitting device can be improved through the use of a resonance structure.
As described in paragraphs [00145]-[00147] of the instant specification, the claimed layer thickness corresponds to a first resonance of each of red, green, and blue lights.
The resultant device would comprise between the light-emitting layer and the cathode—in this order moving from the light emitting layer to the cathode—a layer referred to by Song as a hole blocking layer, a layer referred to by Song as an electron transport layer, and a layer referred to by Song as an electron injection layer. 
The layer referred to by Song as a hole blocking layer is being equated the instant electron transport layer. The hole blocking layer must necessarily transport electrons and can therefore be equated with an electron transport layer. The layer referred by Song as an electron transport layer is being equated with the instant diffusion barrier layer. As described above, this layer comprises compound ET4 of Kuma, which is a compound having the structure of the instant Formula 1. The layer referred to by Song as an electron injection layer is being equated with the instant electron injection layer.

Regarding claims 3-4 and 12-13: Song as modified by Kuma teaches all of the features with respect to claims 1 and 10, as outlined above.
None of claims 1, 3-4, 10, or 12-13 require the presence of the lithium complex. Therefore, the claim limitations are met in the case that the lithium complex is not present.

Regarding claims 5 and 14: Song as modified by Kuma teaches all of the features with respect to claims 1 and 10, as outlined above.
None of claims 1, 5, 10, or 14 require the presence of the phosphine oxide based compound. Therefore, the claim limitations are met in the case that the phosphine oxide based compound is not present.

Regarding claims 9 and 18: Song as modified by Kuma teaches all of the features with respect to claims 1 and 10, as outlined above.
As outlined above, the layer being equated with the instant diffusion barrier layer consists of compound ET4 of Kuma.
The electron affinity of the compound ET4 of Kuma shown above is 2.7eV {p. 22}.
Wakimoto et al. provides evidence that the value of the electron affinity is the same as the absolute value of the LUMO energy level {paragraph [0021]}.
Therefore, the LUMO energy level of compound ET4 of Kuma shown above is 2.7eV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786